 In the Matter of ZION'S COOPERATIVE MERCANTILE INSTITUTIONanlf'WAREIIOUSE AND DISTRIBUTING UNION C I OCase No R-3941-Decided July 21, 1942Jurisdiction.ding wholesaling and retailing industry.itInvestigation and Certification of Representatives:existence of question : dis-agreemnent between union and Company with respect to the appropriate unit,election necessaiyUnit AppropriateforCollective Bargaining-allwarehouse employees in theCompany's 'wholesale diug division at Salt Lake City, including stock clerks,order pickets, order fllleis, the ieceiving clerk and his assistant, the packerand shipper, the parcel post and eiiand boy, the odd fob man, and laboratoryemployees, but excluding the manager and the assistant manager, office andelerical employees, buyers, the working shop foreman, and a ceitarn chemist;two employeesexcludedfrom unit despite sole union's desne tor the inclusionof one, where they held compai able positions, the functions of which wereoutside the scope of the unitMr. Louis H Callister,of Salt Lake City, Utah, foi the CompanyMr. Charles Duarte,of Salt Lake-City, Utah, foi the UnionMrs Augusta Spaulding,of counsel to the BoaidDECISIONANDDIRECTION OF ELECTIONSTATLMENT OF TEE CASEUpon petition duly filed by Warehouse and Distributing Union,C I. 0 , herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofZion's Cooperative Mercantile Institution,'' Salt Lake City, Utah,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Paul SKuelthau, Trial ExaminerSaid hearing was held at Salt Lake City,Utah, on June 10, 1942The Company and the Union appealed, par-ticipated, and were affoided full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissuesThe Trial Examiner's rulings made at the hearing are freefrom prejudicial error and ale hereby affirmedOn July 3, 1942, theCompany filed a brief, which the Board has considered'The petition and other formal papers were amended at the hearing to disclose thecorrect name of the Company42NLRB,No134-660 ZION'S COOPERATIVE MERCANTILE INSTITUTION661Upon the entreerecordin the case, the Boaid makes the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYZion's Cooperative Mercantile Institution is engaged in the pui chase,sale, and distribution; at wholesale and retail,- of drugs, wares,and merchandiseThe Company operates wholesale branches at SaltLake City, Ogden, Provo,' and Price, Utah, and Twin Falls, IdahoFalls, and Pocatello, IdahoIt also operates a wholesale hardwaredivision, a wholesale drug division, a wholesale dry goods division, asmall clothing factory, a ietail department store, and a retail drugstore at Salt Lake City, UtahDuring 1941 the Company's total salesexceeded $13,000,000, of which more than 6 percent represented salesmade to points outside Utah .. Dining the same period approximately65 percent of the goods sold by the Company were purchased andshipped to Salt;Lake City from points outside Utah ,3The Company's -wholesale' ch ug -division at Salt Lake City is theonly division of the Company's operations do ectly involved in thisproceeding - During 1941 the Company purchased for this wholesaledrug division materials valued'at approximately $479,600, of whichabout 90 percent were purchased and brought to the plant from pointsoutside UtahDuring the'same period the Company sold through itswholesale drug division drugs and other merchandise valued at ap'-proxunately $550,793, of which about 10 percent was sold and shippedto points outside Utah -rIITHE ORGANIZATION INVOLVEDWarehouse and Disti ibutipg Union is a labor organization affiliatedwith the International Longshoiemen's and Warehousemen's, Unionand with the Congress of Industrial Organizations, admitting to mem-bership employees of the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONOn March 31, 1942, the Union wrote a letter to the Company, alleg-ing that it represented a majority of the Company's warehouse em-ployees in the wholesale drug division at Salt Lake City, and request-ing recognition and a bargaining conferenceOn April 2, 1942, theUnion filed its petition in this proceedingOn April 29, 1942, at aconference between representatives of the Company and the Union inthe Regional Director's office, the Company and the Union disagreedwith respect to the appropriate bargaining unit -1ilagaogiiZ li3uoiltN jo `g uotloas `III aloicayof jurnsJnu699662ANVaWODSSRxaNOLSROHDECISIONSOF NATIONALLABOR RELATIONS BOARDA statement preparedby theRegional Director and introduced intoevidence at the hearing indicatesthat the Unionrepresents a substan-tial number of employees in the appropriate unit 2We find that a question affecting commeice has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and(7) of the ActIVTIIE APPROPRIATE UNITThe Company and the Union agree that(1) stock clerks, orderpickers, and order fillers,who check stock, select items from stockto fill orders, and check such items against orders,(2) a receivingclerk and his assistants;(3) a packer and shipper;(4) a parcel postand errand boy, who assists the packer and care ies messages betweenthe warehouse and the main store,(5) an odd job man, and (6)laboratory employees,who fill and label bottles and packages,shouldbe included in the bargaining unit of warehouse employeesThe Union would exclude,and the Company would include, sixoffice clerksTwo office clerks take orders over the telephone andare listed as pricers on the pay rollThey place the unit price onitems for sale and forward their paper work to the billing clerkFourother clerks,including two stenographers,the billing clerk who runsthe comptometer,and the catalog clerk who makes price lists and routesorder tickets,complete the office staffThe Company urges that the present ciowded working conditionsat the warehouse and the small number of employees in the divisionmake it necessaiy for office and warehouse employees to work side byside and share each other'swork , All employees,including the man-ager, assist in filling ordeis when work is heavy.The Companyadmits that under more adequate accommodations it would physicallyseparate its office and warehouse employeesSince the petitioningunion does not as a matter of policy include office employees in thesame bargaining unit with waiehouse employees, we shall excludeoffice employees from the bargaining unit composed piiinarily ofwarehouse employees who spend their time,in physical ,workThe Company and the Union agree that the manager and the man-ager's assistant should be excluded from the bargaining unitTheUnion and the Company disagree with respect to the inclusion ofGranville Simmons, Eugene Johnson, Edwin Ciacroft, and JohnKohnhorstSimmons and Johnson aie buyersSimmons is the buyer of patentmPrhrmpcrlipmirilc)nrlcirrifrnm+arn cnnnliac,TTo rlnocnn+l—ra -orpsrsnl sui glo uauissatd 0111liun .iuiuiuZaiiq alrridoiddu ui alnlalVOa SNOI LV'IRH HOHV'I 'IVNOIZVN 3O SNOISIDEcI899ZION'S COOPERATIVE MERCANTILE INSTITUTION663Simmons spends about 5 percent of his time taking care of priorities;he spends 50 pen cent of his time as a buyer ; and he spends the remain-ing part of his time looking over sheets from manufacturers anddeciding what items aie desirable to buyHis work is largely paperwork.Simmons sometimes fills orders in an emergency. Johnsonis the sundiy buyerHe buys novelties and Christmas merchandiseHe does not hire or discharge employees or recommend their hire ordischargeHe spends about 50 percent of his time in buying andabout-10 percent of his 'tine filling -oi dersDuring the ° i emainingpait of his time he selects merchandise to be brought up from thebasement stoi ei oomSimmons' wages are $15 per month higher thanJohnson'sThe Union would exclude Simons and iliclude Johnson.The Company contends that the positions of the two men are com-parable and that both should be included in the unit.Since it appearsthat both men aie primarily buyers, we shall exclude both as suchfiom the bai ga ining unit composed primarily of warehouseemployees.Edwin Ciacroft is the woiking shop foremanHe spends practi-cally all his time filling oideisAbout 10 waiehouse employees workunder his immediate directionAlthaugh he does not hire of dischaige,he i epoi is any man whose work is not satisfactory. Since he isthe immediate supervisor of warehouse employees who would be in-cluded in the bargaining unit, and the only labor organization involveddesiies his exclusion, we shall exclude Cracroft as working shop fore-man from the bargaining unitJohn Kohnhoist is a chemistHe is iegularly employed in thechemistry department at the universityDuring the summer he worksfull time for the CompanyDuring the winter he works at thelaboratory on Saturdays and is otherwise subject to call.Kohnhorst'swork is to check the Company's merchandise to see that it is kept upto standardKohnhorst and the division manager are licensed phar-macistsThe Union would exclude Kohnhorst; the Company wouldinclude himSince it clearly appears that Kohnhorst's training andresponsibilities widely differ from those of the warehouse employeeswhom the par ties"-would include in the bargaining unit, we shallexclude Kohnhorst from the unitWe find that all warehouse employees in the Company's wholesaledrug division at Salt Lake City, including stock clerks, order pickers,order fillers, the i eceiving clerk and his assistant, the packer andshipper, the parcel post and errand boy, the odd job man, and labora-tory employees, but excluding the manager and the assistant manager, 3fi664DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Zion's CooperativeMercantile Institution, Salt Lake City, Utah, an' election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company within the unit found appro-priate in Section IV, above, including employees who did not workduring such pay-roll period because they were ill or on vacation,or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Warehouse and Distributing Union, C. I 0, for thepurposes of collective bargaining,t/